IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-88,493-02


               EX PARTE FEANYICHI EZEKWESI UVUKANSI, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1353181-A IN THE 174TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of capital murder and sentenced to life imprisonment. The First

Court of Appeals affirmed his conviction.        Uvukansi v. State, No. 01-14-00527-CR (Tex.

App.—Houston [1st Dist.] June 2, 2016) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel was ineffective. The trial court

adopted, in part, the State’s proposed findings of fact and conclusions of law and recommended that

we deny relief. After we received this application, we received a motion that Kim Ogg, the Harris

County District Attorney, filed in the trial court. In her motion, she requested that the District
                                                                                                      2

Attorney’s Office be recused and that an attorney pro tem be appointed. Nothing in the record

indicates that the trial court ruled on her motion. Before disposing of this application, we believe

that the trial court should rule on Ogg’s motion. Accordingly, this application is remanded to the

trial court. If the trial court grants Ogg’s motion, the District Attorney’s Office is disqualified, and

an attorney pro tem is appointed, the trial court shall make further findings of fact and conclusions

of law and determine whether trial counsel was ineffective. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

         Within ninety days from the date of this order, the trial court shall rule on Ogg’s motion and

make further findings of fact and conclusions of law, if it grants Ogg’s motion. The district clerk

shall then immediately forward to this Court the trial court’s findings and conclusions and the record

developed on remand, including, among other things, affidavits, motions, objections, proposed

findings and conclusions, orders, and transcripts from hearings and depositions. See TEX . R. APP .

P. 73.4(b)(4). Any extensions of time must be requested by the trial court and obtained from this

Court.



Filed: September 23, 2020
Do not publish